To audit and allow relator’s account, amounting to $393, for services and disbursements in making service of a requisition in the State of Texas'and bringing two fugitives from that State to Port Huron.
-Denied November 10, 1887.
Relator did not act in his official capacity in performing the services, but performed them at the instance of private parties, and the governor, in the appointment, expressly provided that “the State was to be liable for no expense incurred in the pursuit and arrest of said fugutives.”